—Appeal by defendant from a judgment of the County Court, Westchester County, rendered October 3, 1977, convicting him of robbery in the first degree, upon a jury verdict, and imposing sentence. Judgment affirmed. The sole contention of merit raised on appeal is that the prosecutor used improper language in his summation. Although some of the remarks were improper, we hold that they were harmless in view of the overwhelming proof of guilt (see People v Bryant, 67 AD2d 987). Shapiro, J. P., Cohalan, Hargett and Hartuscello, JJ., concur.